Citation Nr: 0833510	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-09 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than October 12, 
2001, for the award of service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 12, 
2001, for the award of a total disability rating individual 
based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from March 1967 to December 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  An original claim for service connection for PTSD was 
filed on October 12, 2001.

2.  In April 2003, the RO granted service connection and 
assigned a 50 percent rating for PTSD, effective October 12, 
2001, the date of receipt of the claim.

3.  There is no communication of record prior to October 12, 
2001 that can reasonably be construed as a formal or informal 
claim for entitlement to VA compensation benefits based on 
PTSD.  

4.  The veteran filed a claim for an increased rating for 
PTSD on April 7, 2004.

5.  In a September 2004 rating decision, the RO assigned a 70 
percent disability rating for PTSD.  An effective date of 
April 7, 2004, was assigned.  Service connection was also in 
effect for tinnitus, rated as 10 percent disabling and left 
foot scars and hepatitis C, both rated as noncompensably 
disabling.  The combined disability rating was 70 percent.  

6.  In June 2005, the RO received a claim from the veteran 
requesting TDIU on account of his service-connected 
disabilities.

7.  In January 2007, the RO granted TDIU, effective April 7, 
2004.  The veteran's entitlement to TDIU was dependent upon 
the establishment of service connection for PTSD.  In a 
November 2007 rating decision, the RO assigned an earlier 
effective date of October 12, 2001, for the veteran's PTSD 
and TDIU benefits.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 12, 
2001, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).

2.  The criteria for an effective date prior to October 12, 
2001, for the grant of service connection for TDIU are not 
met.  38 U.S.C.A. §§ 5101, 5110, 5107 (West 2002); 38 C.F.R. 
§ 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations 

The veteran contends that an effective date earlier than 
October 12, 2001 is warranted for the grant of service 
connection for PTSD and TDIU.

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.

However, a TDIU claim is one for increased compensation, and 
the effective date rules for increased compensation therefore 
apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 
(2000).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(Sep. 23, 1998).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim. Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2007).

Effective date earlier than October 12, 2001 for PTSD 

The basic facts in this case are not in dispute.  The veteran 
was discharged from active duty in December 1968.  He filed 
an original claim for service connection for PTSD on October 
12, 2001.  In support of this claim are VA clinical records 
which show he sustained a serious head injury in a motor 
vehicle accident in November 2000.  At that time the veteran 
also experienced an acute flare up of PTSD symptoms as a 
result of the accident.  The examiner noted that prior to the 
accident the veteran had not sought evaluation or treatment 
for PTSD, but endorsed most symptoms of it.  The veteran was 
not started on any medications as he was eating and sleeping 
well and able to function socially.  In April 2003, the RO 
granted service connection for PTSD, assigning a 50 percent 
rating.  The effective date established was October 12, 2001, 
the date of receipt of the claim.  

The Board has reviewed the evidence to determine whether a 
claim, formal or informal, exists before October 12, 2001 
(the date of the veteran's application).  A careful review of 
the record reflects that, although the veteran had previously 
filed a claim for service connection for left foot scars in 
1969, that claim did not indicate a desire or intent to claim 
service connection for PTSD.  

The Board acknowledges the veteran's contention that since he 
experienced symptoms of PTSD in November 2000 at the time of 
his accident, he is entitled to compensation from that point.  
However, there is no provision in the law for awarding an 
earlier effective date based on the veteran's assertion that 
the disability existed before he filed the claim.  
Specifically, "the mere presence of the medical evidence [in 
the record] does not establish an intent on the part of the 
veteran" to seek service connection for a condition.  
Brannon v. West,12 Vet. App. 32, 135 (1998).  The Court has 
emphasized this point:  "The effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection . . . but 
on the date that the application upon which service 
connection was actually awarded was filed with VA."

The record shows that the first and only claim for VA 
benefits based on PTSD was the one date-stamped as received 
at the RO on October 12, 2001, well after one year from the 
veteran's discharge.  The claims file does not include any 
communication of record dated prior to October 12, 2000, that 
may reasonably be construed as an informal claim for this 
benefit.  38 C.F.R. § 3.155(a).  

Accordingly, the earliest date that may be assigned for 
service connection for PTSD is the date the veteran filed his 
claim, October 12, 2001.  38 U.S.C.A. §§ 5101(a), 5107 (West 
2002); 38 C.F.R. §§ 3.151(a), 3.400(b)(2) (2007).  The 
pertinent legal authority governing effective dates is clear 
and specific, and the Board is bound by it.



Effective date earlier than October 12, 2001 for TDIU

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16.  In Because the veteran's PTSD is rated as 70 
percent disabling the veteran does meet the criteria of 38 
C.F.R. § 4.16(a).

As stated previously, on October 12, 2001, the RO received a 
claim seeking service connection for PTSD.  VA clinical 
records show that in November 2000, the veteran was treated 
for injuries sustained in a motor vehicle accident which also 
resulted an exacerbation of dormant PTSD symptoms related to 
service.  At the time of the accident, the veteran was self 
employed as the owner of a motorcycle shop, a magazine and 
website.  He was also working on a Harley Davidson invention 
with a partner.  

By a rating action dated in April 2003 the RO granted service 
connection for PTSD.  A 50 percent disability rating was 
assigned.  Service connection was also in effect for left 
foot scars rated as noncompensable disabling.  The combined 
disability rating was 50 percent, effective October 12, 2001, 
the date of claim.  In an August 2003 rating decision service 
connection was established for tinnitus rated as 10 percent 
disabling, effective November 25, 2002 and hepatitis C rated 
as noncompensably disabling, effective October 12, 2001.  The 
combined evaluation was 60 percent, effective November 25, 
2002.  

On April 7, 2004, the RO received a claim seeking an 
increased rating for PTSD.  In September 2004, the RO 
increased the disability rating to 70 percent.  The combined 
schedular evaluation of the veteran's service connected 
disabilities was increased from 60 percent to 70 percent.  As 
a result, his TDIU claim was granted in July 2005.  An 
effective date of April 7, 2004, was assigned for each 
benefit.  

The veteran disagreed with the effective dates assigned and 
in a January 2007 rating decision, the RO assigned an 
effective date of October 12, 2001 for PTSD.  The RO also 
assigned an effective date of October 12, 2001 for TDIU, on 
the basis that the veteran met the minimum schedular 
requirements for TDIU and had continuously prosecuted his 
claim since the effective date of the grant of service 
connection.  The veteran now argues that the effective date 
should be earlier than October 12, 2001, since he had been 
unable to work since his November 2000 accident.  

With the award of service connection for PTSD rated as 70 
percent disabling, the combined rating was also 70 percent, a 
level of disability at which the RO was authorized to award 
TDIU.  The effective date of service connection for PTSD is 
October 12, 2001, the date the claim was filed.  

TDIU benefits have also been granted, effective October 12, 
2001.  The veteran's argument that VA should award TDIU prior 
to that date is without legal merit.  As outlined in detail 
above, he was not service connected for PTSD, the disability 
upon which the assignment of a TDIU is based, until the date 
of receipt of the claim on October 12, 2001.  The effective 
date of an award of TDIU cannot predate the effective date of 
service connection of the disability upon which the 
entitlement is based.  See Hazan v. Gober, 10 Vet. App. 511, 
520 (1997) (no entitlement to an increase in compensation, by 
way of effective date, at time when the claimant is not 
otherwise entitled to compensation).  

Because service connection was not established for PTSD prior 
to October 12, 2001, and TDIU is predicated upon this 
service-connected disability, the earliest date that may be 
assigned for TDIU is October 12, 2001.  38 U.S.C.A§ 5110; 
38 C.F.R. § 3.400(o).  

Here, the law requires that October 12, 2001, the date of his 
claim for service connection for the disability which is the 
foundation of his unemployability rating, is the earliest 
effective date that may be assigned for the award of TDIU.  



Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in July 2004 that fully 
addressed the notice elements and was sent prior to the 
initial RO decisions in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  The RO also sent the veteran a letter 
in April 2008 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, the veteran has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders v. Nicholson, supra.  See also Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007) (once service connection is granted the claim 
has been substantiated, additional VCAA notice is not 
required, and any defect in the notice is not prejudicial).  
Thus, the Board concludes that all required notice has been 
given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The veteran's 
service treatment records (STRs) and pertinent post-service 
treatment reports are of record.  Thus, it appears that all 
obtainable evidence identified by the veteran relative to the 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An effective date prior to October 12, 2001, for the grant of 
service connection for PTSD is denied.

An effective date prior to October 12, 2001, for the grant of 
TDIU is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


